        Case 5:20-cv-03488-GEKP Document 23 Filed 08/31/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRYAN DAVID RANGE,                            :
              Plaintiff                       :      CIVIL ACTION
         v.                                   :
                                              :      No. 20-3488
REGINA LOMBARDO et al.,                       :
             Defendants                       :

                                           ORDER

       AND NOW, this 30th day of August, 2021, upon consideration of the Government’s

Motion for Summary Judgment (Doc. No. 12), Mr. Range’s Motion for Summary Judgment

(Doc. No. 13), the Government’s Statement of Undisputed Facts (Doc. No. 14), the

Government’s Response in Opposition to Mr. Range’s Motion for Summary Judgment (Doc. No.

15), the Government’s Response in Opposition to Mr. Range’s Statement of Undisputed Material

Facts (Doc. No. 16), Mr. Range’s Response in Opposition to the Government’s Motion for

Summary Judgment (Doc. No. 17), and the Government’s Reply in Support of its Motion for

Summary Judgment (Doc. No. 18), it is ORDERED that:

   1. The Government’s Motion for Summary Judgment (Doc. No. 12) is GRANTED.

   2. Mr. Range’s Motion for Summary Judgment (Doc. No. 13) is DENIED.

   3. Mr. Range’s Complaint (Doc. No. 1) is DISMISSED with prejudice.

   4. The Clerk of Court shall mark this case CLOSED for all purposes, including statistics.



                                                  BY THE COURT:

                                                   s/Gene E.K. Pratter
                                                  ___________________
                                                  GENE E.K. PRATTER
                                                  UNITED STATES DISTRICT JUDGE




                                              1
